Citation Nr: 1546735	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  14-43 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1994 to April 2014.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in September 2015.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's tinnitus is at least as likely as not caused by active service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim before it in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   



Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for certain diseases, including organic diseases of the nervous system such as tinnitus, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 259 (2015).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts and Analysis

The Veteran's military occupational specialties (MOS) were crypto language analyst and explosive ordnance disposal.  The Veteran contends that he took part in the disposal of an average of 100 detonations per year.  Acoustic trauma is conceded for explosive ordnance disposal.  

The Veteran testified in his hearing that after he switching MOS to explosive ordnance disposal, he developed ringing in his ears.  He testified that he first noticed the ringing in the ears in 2007, and that it continued to the present day.  

The Veteran's service treatment records (STRs) do not contain any report or treatment of tinnitus.  On the contrary, they indicate that the Veteran denied ringing in the ears in July 1997, February 2000, December 2004, April 2007, and January 2009.   The Board recognizes that as the Veteran testified the ringing began in approximately 2007, the January 2009 denial is the only one that contradicts his testimony.  The Veteran testified in his hearing that he did not seek treatment during service because everyone he knew had ringing in the ears, and it did not affect his missions.  

A VA examination was conducted in October 2014.  The examination report indicates that the Veteran reported periodic, bilateral tinnitus.  The Veteran was unsure of the onset, but felt that it had to be for at least over five years.  The examiner provided a negative opinion, explaining that it is not possible to determine the etiology of tinnitus using current clinical technologies.  According to the examiner, etiology is typically inferred from patient history.  No report of tinnitus was found in the Veteran's STRs, and the examiner noted the Veteran's in-service denials of ringing in the ears.  The examiner also wrote that no changes in hearing were noted in the right ear during military service, and that changes in the left ear during service are not consistent with noise exposure.  Given this history, the examiner concluded that it is less likely as not that the Veteran's tinnitus was caused by or a result of his military noise exposure.  

The Veteran obtained a private examination opinion in September 2015.  This examiner obtained a more detailed history from the Veteran, which included a discussion of two specific instances of ringing in his ears after hearing a machine gun fire near him while he was stationed in Iraq, and an incident where an accidental explosion occurred near his head causing ringing that persisted for over thirty minutes.  The private examiner stated that he had reviewed the Veteran's STRs, and concluded that it is at least as likely as not that the Veteran's military service contributed to his current tinnitus.  The examiner addressed the denial of tinnitus in the Veteran's STRs by noting that the Veteran reported that he did not mention the tinnitus while in service because he feared being pulled from his position.  

The record thus contains two conflicting opinions, both of which consider the Veteran's STRs.  Allowing the Veteran the benefit of the doubt, the Board accepts the explanation that the Veteran denied ringing of the ears in 2009 because he did not want to be pulled from his position.  The Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus was caused by service, as indicated by the private examination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for tinnitus is, therefore, granted.  See 38 U.S.C.A § 5107 (West 2002).  
  

ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


